Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method of making a wind turbine blade comprising joining the parts together in a one-stage join up process comprising arranging the second half shell on top of the first half shell and joining the half shells together whilst simultaneously curing the adhesive between the shear web and the first and second half shells to bond the shear web to the first and second half shells.
Sandercock et al (US 2015/0316023), the closest prior art, discloses a method of making a wind turbine blade comprising providing a first and second half shells of the blade, a longitudinal-extending shear web comprising web panel disposed between first and second mounting flanges, an adhesive between the first mounting flange of the shear web and the inner surface of the first half shell, an adhesive between the second mounting flange of the shear web and inner surface of the second half shell and joining the parts together. Sandercock does not teach or suggest a method of making a wind turbine blade comprising joining the parts together in a one-stage join up process comprising arranging the second half shell on top of the first half shell and joining the half shells together whilst simultaneously curing the adhesive between the shear web and the first and second half shells to bond the shear web to the first and second half shells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746